DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2016/0075182, of record) and further in view of Hamazaki (US 5,385,987, of record). 
As best depicted in Figure 2, Machida is directed to a composite (belt component) comprising a steel cord 27, a resin covering layer 28 (e.g. thermoplastic materials), and an adhesive layer 25 disposed therebetween. Furthermore, adhesive 25 is not particularly limited (Paragraph 78).  While Machida is silent with respect to an adhesive including a polyester-based thermoplastic elastomer, such an adhesive is taught by Hamazaki (up to 80% of a polyester elastomer) in applications involving bonding of dissimilar materials, such as metals and thermoplastic resins (Abstract, Column 3, Lines 18+, Column 6, Lines 16-35, and Column 5, Lines 49+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the adhesive of Hamazaki in the composite of Machida as it represents a suitable adhesive for bonding metals (corresponds with steel cord of Machida) and thermoplastic resins (corresponds with resin covering layer of Machida).      	  
Also, regarding the polyester-based thermoplastic elastomer, Hamazaki teaches the presence of hard and soft segments and specifically states that said soft segment is usually 
	Lastly, with respect to claim 1, adhesive layer 25 has a preferred thickness between 1 micron and 100 micron (Paragraph 86) and covering resin layer 28 has a preferred thickness as small as 0.2 mm (Paragraph 195).  When adhesion layer 25 has a thickness of 100 microns (corresponds with 0.1 mm), for example, any thickness between 0.2 mm and 1.0 mm for said covering resin layer satisfies the claimed quantitative relationship.  One of ordinary skill in the art at the time of the invention would have found it obvious to include an adhesion layer and a covering resin layer in accordance to the claimed invention absent a conclusive showing of unexpected results.  It is particularly noted that Applicant has not provided comparative data having an adhesion layer and a covering resin layer in which the claimed ratio is less than 0.1 or greater than 0.5.       
Regarding claims 2, 9, and 15, Machida refers to a carboxylic acid or an anhydride (Column 3, Lines 13+ and Column 5, lines 25+).
	With respect to claims 3, 9, 12, and 15-18, one of ordinary skill in the art at the time of the invention would have expected the polyester elastomer of Hamazaki to demonstrate a crystallinity in accordance to the claimed invention given that Applicant’s original disclosure specifically attributes higher ratios between the hard and soft segments (such as those taught by Hamazaki) to the claimed crystallinities (Paragraph 28 of Applicant’s original specification).
 	As to claims 4, 10, 12, 14, 15, 17, and 18, one of ordinary skill in the art at the time of the invention would have expected the polyester elastomer of Hamazaki to demonstrate a 
	Regarding claims 5, 13, 14, and 16-18, Applicant’s original specification suggests a correlation between high ratios (hard and soft segments) and the claimed tensile modulus of elasticity values (Paragraph 35) and as such, it reasons that the adhesive of Hamazaki (which includes a polyester elastomer having a ratio as high as 95%) would demonstrate an elasticity in accordance to the claimed invention.    
With respect to claim 8, Machida broadly recognizes the difficulties involved in bonding steel cords and tire frame materials (Paragraph 6).  Machida teaches the specific use of a covering resin layer and an adhesive layer when incorporating metal cords.  The bead core 18 is described as a steel cord (Paragraph 182) and thus, it reasons that a covering layer and an adhesive layer would similarly be required in bead core 18 to obtain sufficient adhesion and durability.
As to claims 19 and 20, adhesion layer 25 has a preferred thickness between 1 micron and 100 microns.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Machida and Hamazaki do not specifically disclose the claimed ratio.  More particularly, Applicant argues that the examples described in Hamazaki suggest the opposite relationship.   
.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 24, 2022